WILLIAM A. BABLITCH, J.
(concurring). I join both the reasoning and the result of the majority opinion. I write to address the dissents, emphasizing that the issue in this case is not, or at least should not be, sexual orientation or sexual relationships. My focus is on the completely innocent victim in this case, and the *700thousands of others like him: the children of dissolving non-traditional relationships. The issue is the best interests of these children, and the role of the court in protecting them.
The dissents totally ignore the access (i.e. visitation) interests of the one undisputable victim in this case, the child. Having been victimized by the dissolving relationship of the two people who raised him, the dissents would victimize the child once more by denying him any relationship with one of the two people he has come to love and cherish. It is through no fault of this child that he finds himself where he is today. Yet the dissents, two of which accuse the majority of legislating a result, themselves legislate the courts right out of any role in protecting access rights for children of dissolving non-traditional families.
The majority opinion and the dissents are in agreement with respect to one facet of this case: the legislature is silent when it comes to the access interests of the children of a dissolving non-traditional family. The dissents would leave the courts powerless in the face of this legislative silence. The dissents' unspoken but inevitable conclusion is that this legislative silence evinces a legislative intent that the best interests of these children have no protection whatsoever when it comes to access to the people who have raised them. The dissents would have us believe that the legislature intends these children to somehow engage in a societal Dickensian drift, with both the children and possibly society paying what could be an incalculable price for the errors of others. I do not believe the legislature could intend that harsh a result. Far more reasonable is the conclusion of the majority opinion that children of dissolving non-traditional fam*701ilies have interests that can be protected by the courts in matters of access.
The majority opinion does not mandate access. To the contrary, the majority opinion leaves the decision to grant or deny visitation to the circuit court's discretionary determination of what is in the best interest of the child. That is completely consistent with the legislature's repeated admonishments to the courts that when it comes to children we must keep uppermost in our minds the best interests of the children. The dissents would lead us to believe, however, that when it comes to children of dissolving relationships the legislature is concerned only with the best interests of children of traditional families. I reject that conclusion.
I am authorized to state that Chief Justice Nathan S. Heffernan, Justice Shirley S. Abrahamson, and Justice JANINE P. Geske join in this concurrence.